Case 19-12134-BFK        Doc 12  Filed 07/11/19 Entered 07/11/19 12:45:55              Desc Main
                                Document      Page 1 of 8
                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

IN RE:
PHILLIP T JACKSON                                                   BCN #: 19-12134-BFK
AND                                                                 Chapter: 7
ELIZABETH A KOLB JACKSON AKA ELIZABETH K
JACKSON
Debtors
Address: 1083 Mountain View Road
Fredericksburg, VA 22406
1083 Mountain View Road
Fredericksburg, VA 22406
Last four digits of Social Security No.(s): XXX-XX-2253 and
XXX-XX-8516

                            NOTICE OF MOTION AND HEARING

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one.

        If you do not wish the Court to grant the relief sought in this motion, or if you want the
Court to consider your views on this motion, then within fourteen (14) days from the date of
service of this motion, you must file a written response explaining your position with the Court at
the following address: Clerk of Court, United States Bankruptcy Court, 200 South Washington
Street, Alexandria, VA 22314, and serve a copy on the Movant. Unless a written response is filed
and served within this fourteen day period, the Court may deem any opposition waived, treat the
motion as conceded, and issue an Order granting the requested relief without further notice or
hearing.

       If you mail your response to the Court for filing, you must mail it early enough so the
Court will receive it on or before the expiration of the fourteen day period.

      You may attend the preliminary hearing scheduled to be held on: August 14, 2019 at 9:30
AM in Courtroom I, United States Bankruptcy Court, 200 South Washington Street, Alexandria,
VA 22314.




S&B# 19-282771
Case 19-12134-BFK      Doc 12       Filed 07/11/19 Entered 07/11/19 12:45:55 Desc Main
                                   Document       Page 2 of 8
       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the relief sought in the motion and may enter an Order granting the requested relief.


SHAPIRO & BROWN, LLP                                    Dated: July 11, 2019
ATTORNEYS FOR THE MOVANT




/s/ Nicole McKenzie_______________
BY: Gregory N. Britto, Esquire
VSB #23476
Malcolm B. Savage, III, Esquire
VSB #91050
William M. Savage, Esquire
VSB #26155
Thomas J. Gartner, Esquire
VSB #79340
Mary F. Balthasar Lake, Esquire
VSB #34899
Renee Dyson, Esquire
VSB #93282
Nicole McKenzie, Esquire
VSB #93990
SHAPIRO & BROWN, LLP
501 Independence Parkway, Suite 203
Chesapeake, Virginia 23320
(703) 449-5800
VABECF@logs.com




S&B# 19-282771
Case 19-12134-BFK         Doc 12    Filed 07/11/19 Entered 07/11/19 12:45:55               Desc Main
                                    Document     Page 3 of 8


                                   CERTIFICATE OF SERVICE


         I certify that I have this 11th day of July, 2019, electronically transmitted and/or mailed by
first class mail, postage pre-paid, a true copy of the foregoing Notice of Motion to the following:

Tommy Andrews, Jr.
Tommy Andrews, Jr. P.C.
122 N. Alfred St.
Alexandria, VA 22314

H. Jason Gold
Nelson Mullins Riley & Scarborough LLP
101 Constitution Avenue, N.W. Suite 900
Washington, DC 20001

Phillip T Jackson
1083 Mountain View Road
Fredericksburg, VA 22406

Elizabeth A Kolb Jackson
1083 Mountain View Road
Fredericksburg, VA 22406


/s/ Nicole McKenzie
Gregory N. Britto, Esquire
VSB #23476
Malcolm B. Savage, III, Esquire
VSB #91050
William M. Savage, Esquire
VSB #26155
Thomas J. Gartner, Esquire
VSB #79340
Mary F. Balthasar Lake, Esquire
VSB #34899
Renee Dyson, Esquire
VSB #93282
Nicole McKenzie, Esquire
VSB #93990




S&B# 19-282771
Case 19-12134-BFK         Doc 12    Filed 07/11/19 Entered 07/11/19 12:45:55           Desc Main
                                    Document     Page 4 of 8

                                 United States Bankruptcy Court
                                  Eastern District of Virginia
                                      Alexandria Division

In Re:                                                BCN#: 19-12134-BFK
Phillip T Jackson and Elizabeth A Kolb                Chapter: 7
Jackson a/k/a Elizabeth K Jackson
        Debtors
Nationstar Mortgage LLC d/b/a Mr. Cooper
        Movant/Secured Creditor,
v.                                                    Motion for Order Granting Relief from
Phillip T Jackson and Elizabeth A Kolb Jackson        Automatic Stay under 11 USC §362
        Debtors
and
H. Jason Gold
        Trustee
        Respondents

       Nationstar Mortgage LLC d/b/a Mr. Cooper, and/or present noteholder, (hereinafter “the

Movant”), alleges as follows:

       1.        That the bankruptcy court has jurisdiction over this contested matter pursuant to

28 U.S.C. § 157 and § 1334 and 11 U.S.C. § 362; Federal Rule of Bankruptcy Procedure 9014;

and Local Bankruptcy Rule 4001(a)-1.

       2.        That the above named Debtors filed a Chapter 7 Petition in Bankruptcy with this

Court on June 28, 2019.

       3.        That H. Jason Gold has been appointed by this Court as the Chapter 7 Trustee in

this instant Bankruptcy proceeding.

       4.        That the subject Mortgage secures a parcel of real property (hereinafter “the

Property”) with the address of 2581 Jerico Road, Sumter, SC 29153 and more particularly

described in the Mortgage dated June 16, 2006 and recorded as Deed Book 1035, Page 0058

among the land records of the said city/county, as:


       That lot of land with the improvements thereon situate in Providence Township
       School District Two, Sumter County, South Carolina, represented as Lot 5A
       (containing 1.75 acres) on plat of Joseph R. Edwards, R.L.S. dated October 28,
S&B# 19-282771
Case 19-12134-BFK         Doc 12      Filed 07/11/19 Entered 07/11/19 12:45:55               Desc Main
                                      Document     Page 5 of 8
       1997 and recorded in the Sumter County RMC Office in Plat Book 97 at Page
       1313.

       Aforesaid Plat is specifically incorporated herein and reference is craved thereto
       for a more complete and accurate description of the metes, bounds, courses and
       distances of the property concerned herein. This description is in lieu of metes and
       bounds, as permitted by law under Section 30-5-250 of the 1976 Code of Laws of
       South Carolina, as amended. Be all of said measurements, a little more or a little
       less,           and           according           to             said           plat.

       This being the same property conveyed to Phillip T. Jackson and Elizabeth K.
       Jackson by Survivorship deed of Phillip Andy Smith dated July 21, 2000 and filed
       in the Sumter County Register of Deeds Office on July 24, 2000 in Volume 777 at
       Page                                                                      1816.

       Also, That lot of land with the improvements thereon situate in Providence
       Township School District Two, Sumter County, South Carolina, represented as
       Lot 5B (containing 2.0 acres) on plat of Joseph R. Edwards, R.L.S. dated October
       28, 1997 and recorded in the Sumter County RMC Office in Plat Book 97 at Page
       1313.

       Aforesaid Plat is specifically incorporated herein and reference is craved thereto
       for a more complete and accurate description of the metes, bounds, courses and
       distances of the property concerned herein. This description is in lieu of metes and
       bounds, as permitted by law under Section 30-5-250 of the 1976 Code of Laws of
       South Carolina, as amended. Be all of said measurements, a little more or a little
       less,           and           according           to             said           plat.

       This being the same property conveyed to Phillip T. Jackson and Elizabeth K.
       Jackson by General Warranty deed of Robert L. Sisson dated March 13, 2006 and
       filed in the Sumter County Register of Deeds Office on July 20, 2000 in Volume
       777 at Page 1821.

       5.        That the Movant is informed and believes, and, based upon such information and

belief, alleges that title to the Property is currently vested in the name of the Debtors.

       6.        That the Debtors are in default with regard to payments which have become due

under the terms of the Note and Mortgage.

       As of July 3, 2019 the Debtors are due for:
       o         12 monthly payments from April 2018 through March 2019 of $1,163.79 each
                 which were to be paid directly to Movant;
       o         4 monthly payments from April 2019 through July 2019 of $1,140.46 each which
                 were to be paid directly to Movant;
       o         Bankruptcy Fees of                                           $750.00
S&B# 19-282771
Case 19-12134-BFK         Doc 12     Filed 07/11/19 Entered 07/11/19 12:45:55          Desc Main
                                     Document     Page 6 of 8
       o         Bankruptcy Costs of                                         $181.00


       7.        Movant has elected to initiate foreclosure proceedings on the Property with

respect to the Mortgage, but is prevented by the Automatic Stay from going forward with these

proceedings.

       8.        That the Movant is informed and believes, and, based upon such information and

belief, alleges that the Debtors have little or no equity in the property.

       9.        That continuation of the automatic stay pursuant to 11 U.S.C. § 362(a) will work

real and irreparable harm and deprive the Movant of the adequate protection to which it is

entitled under 11 U.S.C. § 362.

       10.       That the Movant has requested that the Court hear this matter on August 14, 2019

at 9:30 AM.




S&B# 19-282771
Case 19-12134-BFK       Doc 12     Filed 07/11/19 Entered 07/11/19 12:45:55           Desc Main
                                   Document     Page 7 of 8
       WHEREFORE, Movant prays for an order granting relief from the Automatic Stay in

order to pursue its remedies under the terms of its Note and Mortgage, that the fourteen (14) day

waiting period imposed by F.R.B.P. 4001(a)(3) be waived, for its attorneys fees’ and costs

expended, and for such other and further relief as the Court and equity deem appropriate.

SHAPIRO & BROWN, LLP                                        Dated: July 11, 2019
ATTORNEYS FOR THE MOVANT




/s/ Nicole McKenzie__________________
BY: Gregory N. Britto, Esquire
VSB #23476
Malcolm B. Savage, III, Esquire
VSB #91050
William M. Savage, Esquire
VSB #26155
Thomas J. Gartner, Esquire
VSB #79340
Mary F. Balthasar Lake, Esquire
VSB #34899
Renee Dyson, Esquire
VSB #93282
Nicole McKenzie, Esquire
VSB #93990
SHAPIRO & BROWN, LLP
501 Independence Parkway, Suite 203
Chesapeake, Virginia 23320
(703) 449-5800
VABECF@logs.com




S&B# 19-282771
Case 19-12134-BFK         Doc 12    Filed 07/11/19 Entered 07/11/19 12:45:55               Desc Main
                                    Document     Page 8 of 8
                                        Certificate of Service



         I certify that I have this 11th day of July, 2019, electronically transmitted and/or mailed by
first class mail, true copies of the Motion for Relief from the Automatic Stay and Notice of
Motion and Hearing to each party required to receive notice.

Tommy Andrews, Jr.
Tommy Andrews, Jr. P.C.
122 N. Alfred St.
Alexandria, VA 22314

H. Jason Gold
Nelson Mullins Riley & Scarborough LLP
101 Constitution Avenue, N.W. Suite 900
Washington, DC 20001

Phillip T Jackson
1083 Mountain View Road
Fredericksburg, VA 22406

Elizabeth A Kolb Jackson
1083 Mountain View Road
Fredericksburg, VA 22406


/s/ Nicole McKenzie
Gregory N. Britto, Esquire
VSB #23476
Malcolm B. Savage, III, Esquire
VSB #91050
William M. Savage, Esquire
VSB #26155
Thomas J. Gartner, Esquire
VSB #79340
Mary F. Balthasar Lake, Esquire
VSB #34899
Renee Dyson, Esquire
VSB #93282
Nicole McKenzie, Esquire
VSB #93990




S&B# 19-282771
